July 02, 2008


Ms. Mimi Van Han
Harris County Attorney's Office
2525 Murworth Dr. Ste. 300
Houston, TX 77054


Mr. Douglas Ray York
Pavlas, Brown & York, L.L.P.
3040 Post Oak Blvd Suite 1020
Houston, TX 77056
Ms. Sandra D. Hachem
Harris County Sr. Assistant Attorney
2525 Murworth, Suite 300
Houston, TX 77054

RE:   Case Number:  08-0524
      Court of Appeals Number:  01-08-00348-CV
      Trial Court Number:  2006-06805J

Style:      IN RE  DEPARTMENT OF FAMILY & PROTECTIVE SERVICES

Dear Counsel:

      The Supreme Court of Texas requests that real party in interest file a
response to the Emergency Motion for  Stay  in  the  above-referenced  case.
The response is due to be filed in this office no  later  than  11:00  a.m.,
July 3, 2008.  Email is acceptable with hard copies to follow.  PLEASE  NOTE
Tex. R. App. P. 9.2(b), does not apply.  There is no filing  fee  associated
with this requested response.
                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk

|cc:|Mr. Glenn H. Devlin|
|   |                   |
|   |Ms. Kay Paul       |
|   |Whyburn            |